Citation Nr: 0507250	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-08 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a psychiatric 
disorder.  

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1956 to 
October 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
hearing loss, a back condition, a heart condition, an anxiety 
disorder and hypertension.  A Notice of Disagreement as to 
all these issues was received in September 2002.  A Statement 
of the Case was issued in March 2003.  A timely substantive 
appeal was received in April 2003.  

The Board notes that, although the veteran initiated a claim 
for a heart condition and expressed disagreement with the 
RO's denial of that claim in his Notice of Disagreement, he 
excluded this claim from the issues listed in his substantive 
appeal.  If the Statement of the Case and any prior 
Supplemental Statements of the Case addressed several issues, 
the substantive appeal must either indicate that the appeal 
is being perfected as to all of those issues or must 
specifically identify the issues appealed.  38 C.F.R. 
§ 20.202 (2004).  In the present case, the veteran checked 
the box on his VA Form 9 indicating that he has read the 
Statement of the Case and any Supplemental Statements of the 
Case and that he was only appealing the specified issues.  He 
then submitted an attached letter, in which he only lists the 
issues of service connection for a back condition, hearing 
loss, anxiety/depression condition and hypertension.  The 
Board, therefore, finds that the veteran has not perfected 
his appeal as to the issue of service connection for a heart 
condition.

In an August 2004 rating decision, the RO granted service 
connection for hearing loss.  The Board notes that neither 
the veteran nor his representative has expressed disagreement 
with this rating decision, and, therefore, the benefits 
sought by the veteran on appeal as to this issue have been 
fully granted.  The RO simultaneously issued a Supplemental 
Statement of the Case continuing the denial of service 
connection for a back condition, a heart condition, anxiety 
disorder, and hypertension.  In addition, the RO certified 
the appeal to include the issue of service connection for a 
heart condition.  


The Board finds that the RO erroneously certified the issue 
of service connection for a heart condition to the Board 
because the appeal as to that issue was not perfected.  
Certification is used for administrative purposes and does 
not serve to either confer or deprive the Board of 
jurisdiction over an issue.  38 C.F.R. § 19.35 (2004).  In 
addition, the Board has reviewed the briefs submitted by the 
veteran's representative and statements from the veteran, and 
finds that no meaningful argument has been submitted since 
the veteran's Notice of Disagreement that would express the 
veteran's intent to continue his appeal for service 
connection for a heart condition.  The Board, therefore, 
finds that this issue is not an issue on appeal before the 
Board.

The remaining issues certified to the Board that were 
perfected and are on appeal are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of these claims.  Although the 
additional delay is regrettable, it is necessary to ensure 
that there is a complete record upon which to decide the 
veteran's claims so that he is afforded every possible 
consideration.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  

The veteran asserts that his back condition is due to a motor 
vehicle accident he was involved in while he was on active 
duty, and that he was hospitalized at that time for treatment 
for injury to his back.  He also asserts that he suffered 
anxiety and hypertension after the motor vehicle accident and 
received inpatient treatment.  The RO attempted to obtain the 
veteran's service medical records from the National Personnel 
Records Center (NPRC).  The NPRC's response was that the 
veteran's records are fire-related and there are no service 
medical records or surgeon general's office records 
available.  The Board notes that the RO's Request for 
Information for the service medical records states that the 
veteran served in the Army.  His DD 214 shows, however, that 
he actually served in the Air Force.  Another request for the 
veteran's service medical records therefore should be made 
indicating the proper branch of military in which the veteran 
served (i.e., Air Force).

Additionally, the veteran has indicated that he received 
inpatient treatment at the 95th Medical Group at Edwards Air 
Force Base in California and Army Letterman Hospital in San 
Francisco, California for these conditions while he was in 
service.  The record does not reveal that the RO made any 
request for the veteran's inpatient hospital records.  The 
veteran submitted some treatment records from the 6510th U.S. 
Air Force Hospital at Edwards Air Force Base, California for 
inpatient treatment he received from April 21, 1958 to May 1, 
1958 for low back pain, which indicates that other inpatient 
treatment records may be available as well.  These records 
are necessary to provide the veteran a full and fair 
consideration of his claims and, if possible, should be 
obtained.

The veteran also asserts that his personnel records would 
support his assertions regarding the motor vehicle accident 
and inpatient treatment.  The veteran's personnel records 
have not, however, been requested from the NPRC.  These 
records may be helpful in determining the veteran's 
entitlement to benefits and, if possible, should be obtained.

Finally, after the RO obtains all available records as 
directed below, the veteran should be provided appropriate VA 
examinations.  The veteran was previously provided a VA 
examination only as to his back condition claim.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).  Should the new evidence developed 
support the veteran's contentions that he was in a motor 
vehicle accident, in which he hurt his low back, and that he 
was treated for anxiety/depression and hypertension 
thereafter, the veteran should be provided an appropriate VA 
examination for each of his claims.

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b) 
(2004).
 
Since it is necessary to remand this case for the above-
stated reasons, the Board concludes further efforts must be 
made to obtain possibly relevant evidence, as detailed below.

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the appellant that he 
should submit to VA copies of any evidence 
relevant to this claims that he has in his 
possession.  See 38 C.F.R. § 3.159(b) (2004).

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any other 
appropriate agency, and request the following 
records:

a.	The veteran's service medical records for 
the period of his active duty.  It should 
be noted in any request that the veteran 
served in the Air Force, not the Army (as 
indicated in previous requests).   

b.	The veteran's service personnel records for 
the period of his active duty.

c.	The veteran's service inpatient treatment 
records as follows:

1.	From the 6510th U.S. Air Force 
Hospital, Edwards Air Force Base, 
California for the period of March 1958 
through May 1958 for records relating to 
complaints of a back condition.
2.	From the 95th Medical Group, Edwards 
Air Force Base, California for the 
period of June 1958 through October 1958 
for records relating to treatment for a 
back condition, anxiety/depression and 
hypertension.
3.	From the Army Letterman Hospital, San 
Francisco, California for the period of 
June 1958 through October 1958 for 
records relating to treatment for 
anxiety/depression and hypertension.

Associate all requests and records received 
with the claims file.  If records are 
unavailable from any sources, or otherwise do 
not exist, a negative reply is requested.

3.  With regard to the veteran's service 
inpatient treatment records, if NPRC's 
response is that a narrower time frame is 
needed to search the available records, the RO 
should contact the veteran and request that he 
provide a more specific time frame for when he 
claims he was hospitalized at the above-listed 
facilities.  The veteran should be advised 
that such evidence is necessary to investigate 
his claim of inpatient treatment for his 
claimed conditions, and that a failure to 
provide the requested information will result 
in the RO's inability to obtain any available 
records that exist, which could adversely 
affect the outcome of his claims.  All 
requests and records received should be 
associated with the claims file.  If the 
requested records are still unavailable, a 
negative reply is required.

4.  The RO should obtain the veteran's 
treatment records for treatment for complaints 
related to back pain, anxiety/depression and 
hypertension as follows:

a.	From the VA Outpatient Clinic in 
Pensacola, Florida from June 2000 to the 
present, including records from the 
Mental Hygiene Clinic. 
b.	From the VA Medical Center in Biloxi, 
Mississippi from November 2001 to the 
present.
c.	From the VA Medical Center in Bay Pines, 
Florida from 1996, specifically related 
to an emergency room admission for 
anxiety and/or depression.

All efforts to obtain VA records should be 
fully documented, and the VA facility should 
provide a negative response if records are not 
available.

5.  After the above development has been 
accomplished and if  any available evidence 
has been obtained, the veteran should be 
scheduled for appropriate VA examinations 
related to his claims of a back condition, 
anxiety/depression disorder and hypertension.  
The claims file should be provided to the 
examiner(s) for review in conjunction with the 
examination.  The examiner(s) should indicate 
in the report that the claims file was 
reviewed, and provide a complete rationale for 
all conclusions and opinions.


After reviewing the file, the examiner(s) 
should render an opinion as to whether the 
veteran has a current condition (i.e., back 
condition, anxiety/depression disorder, or 
hypertension, whichever is appropriate to the 
exam given) and, if so, if it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the veteran's current 
condition is related to disease or injury 
incurred during service.  

5.  Then, after ensuring the VA examination 
reports are complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claims.  If such 
action does not resolve the claims, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
these claims should be returned to this Board 
for further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	 

                 
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



